United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2885
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Michael W. Warner,                      *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 27, 2005
                                Filed: August 3, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Michael W. Warner (Warner) appeals his conviction and sentence imposed by
the district court1 after he pled guilty to bank robbery. See 18 U.S.C. § 2113(a). For
the reasons that follow, we affirm.

      In November 2003, the district court conducted a change-of-plea hearing under
Federal Rule of Criminal Procedure 11. As relevant, the court advised Warner he
faced a maximum of 20 years’ imprisonment, and he would not be able to withdraw

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
his guilty plea if he was unhappy with his sentence. Thereafter, the presentence
report recommended a Guidelines imprisonment range of 151to 188 months, based
on Warner’s status as a career offender. Warner then filed pro se motions to replace
his counsel, to withdraw his guilty plea, for a plea agreement providing for a specific
sentence, and for an investigation into allegedly false testimony by grand jury
witnesses. Following a hearing, the district court advised Warner he could proceed
pro se, but ordered his counsel to continue to serve as standby counsel. The district
court also denied Warner’s motion to withdraw his plea, and advised Warner the
court had no authority to dictate a plea agreement providing for a specific sentence,
or to investigate grand jury testimony.

       At the July 2004 sentencing hearing, by which time Warner’s counsel had
resumed his role, the district court denied Warner’s request for a continuance;
concluded the Guidelines were unconstitutional, but they would nevertheless be
considered as advisory; overruled Warner’s objection to the use of his prior state
convictions for 1990 and 1997 bank robberies as a basis for imposing career-offender
status; and sentenced Warner to 175 months’ imprisonment and 3 years’ supervised
release, plus restitution of $2,522, owed jointly and severally with a codefendant.

       On appeal, Warner’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), and Warner has filed two pro se
supplemental briefs, as well as motions for new counsel. Following careful review
of the record, we find no abuse of discretion in the district court’s denial of Warner’s
motion for new counsel, see United States v. Exson, 328 F.3d 456, 460 (8th Cir.),
cert. denied, 540 U.S. 1011 (2003); the denial of Warner’s motion to withdraw his
guilty plea, see United States v. Head, 340 F.3d 628, 629 (8th Cir. 2003); and the
denial of a sentencing continuance, see United States v. Quiroz, 374 F.3d 682, 684
(8th Cir. 2004). Because the instant offense is Warner’s third bank-robbery
conviction, we also reject his argument that he should not have been sentenced as a
career offender. See U.S.S.G. § 4B1.1; United States v. Mayotte, 76 F.3d 887, 889

                                          -2-
(8th Cir. 1996). Warner’s remaining arguments--including his arguments regarding
the need for an investigation of perjury by grand jury witnesses, his wish for a more
favorable plea agreement, the validity of his prior convictions, and the harshness of
his sentence--are without merit and do not warrant further discussion. To the extent
Warner wishes to argue his counsel was ineffective, he must do so in a 28 U.S.C.
§ 2255 motion. See United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. We grant counsel’s motion to withdraw, and
deny Warner’s motions for new counsel. The judgment of the district court is
affirmed.
                      ______________________________




                                         -3-